DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the set of claims filed on 04/23/2019.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/23/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Yamamoto (JP-2013-105361 A) teaches a printer driver 10 that is used to includes a port information writing part 13 for writing setting information on a prespecified, predetermined communication port (COM) to an internal database of an OS 6, and a print information processing part 14 that transmits, when the OS 6 receives print data with no specific port information being specified from an application, the print data to the prespecified, predetermined communication port (COM).

Reasons of Allowance

Claims 1 - 8are allowed.  Claims 1 - 8 are renumbered as the same order.  
The following is an examiner's statement of reasons for allowance: 

Specifically, the prior arts of record, alone or in combination, fails to teach “when the pairing by the operating system is completed after the adding processing, making-available processing of instructing the operating system to make wireless communication available based on a particular profile as one of profiles to which the particular device is conformable in the prescribed wireless communication protocol, the operating system storing availability of wireless communication based on the particular profile into the storage so as to be associated with the particular device information in response to receipt of an instruction for making the wireless communication available based on the particular profile, and after execution of the making-available processing, setup processing of setting up for executing wireless communication with the particular device by software of the information processing apparatus based on the particular profile, the setup processing being not executed in a case where the availability of wireless communication based on the particular profile is not stored in the storage so as to be associated with the particular device information registered in the operating system”, in combination with all other limitations as claimed in independent claims 1 and 8.
The above limitations generally involve an information processing apparatus comprising: a communication interface; and a computer, wherein the computer executes: adding processing of instructing an operating system of the information processing apparatus to add a device that communicates with the information processing apparatus, the operating system executing pairing with respect to a particular device as a device to be added based on a prescribed wireless communication protocol and registering particular device information in a storage of the information processing apparatus in response to receipt of an instruction for adding the device, when the pairing by the operating system is completed after the adding processing, making-available processing of instructing the operating 
The prior art of record is seen as teaching: 
Chew et al. (U.S PreGrant Publication No. 2021/0334047 A1) teaches a process that after a printer driver is installed (added), an OS executes pairing with a printer, and then execute setup program for a particular port; Yamada et al. (U.S PreGrant Publication No. 2019/0303079 A1) teaches generating a setting information when a printer driver is installed; said setting information is used to establish communication via print port; and Dave et al. (U.S PreGrant Publication No. 2014/0094124 A1) teaches upon receiving acknowledgment, a first device 102 can uses printing profiles to add printer device entries to a list of available Bluetooth devices, such as the remote device table 116. User A can then select the image printer or the page printer when printing a document or image, and the first device can send the document or image to the second device via Bluetooth. The second device receives the image or document and sends it to a printer via Bluetooth. The second device thus acts as a bridge between the first device and the printer, thereby enabling the connection between User A's first device and the printer to be established quickly and conveniently, without performing a pairing operation between the first device and the printer; but neither of them teaches “when the pairing by the operating system is completed after the adding processing, making-available processing of instructing the operating system to make wireless communication available based on a particular profile as one of profiles to which the particular device is conformable in the prescribed wireless communication protocol, the operating system storing availability of wireless communication based on the particular profile into the storage so as to be associated with the particular device information in response to receipt of an instruction for making the wireless communication available based on the particular profile, and after execution of the making-available processing, setup processing of setting up for executing wireless communication with the particular device by software of the information processing apparatus based on the particular profile, the setup processing being not executed in a case where the availability of wireless communication based on the particular profile is not stored in the storage so as to be associated with the particular device information registered in the operating system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674